 1                                                                                                 JS-6
 2
 3                                    UNITED STATES DISTRICT COURT
 4                                    CENTRAL DISTRICT OF CALIFORNIA
 5
 6   CURTIS RANDOLPH,                                   CV 19-05482 PA (Ex)

 7                   Plaintiff,                         JUDGMENT

 8           v.

 9   BANK OF AMERICA NATIONAL
     ASSOCIATION, et al.,
10
                     Defendants.
11
12
13           In accordance with the Court’s September 27, 2019 Order dismissing the Complaint filed by

14   plaintiff Curtis Randolph (“Plaintiff”) with prejudice;

15           It is therefore now ORDERED, ADJUDGED, and DECREED that defendants Bank of

16   America National Association, Countrywide Home Loans, Countrywide Financial Corporation,

17   Countrywide Securities Corporation, Recontrust Company, N.A., CWABS, Inc., The Mortgage Law

18   Firm, The Wolf Firm, The Bank of New York Mellon, Shellpoint Mortgage Servicing, and

19   Mortgage Electronic Registration Systems, Inc., (collectively “Defendants”), shall have judgment in

20   their favor against Plaintiff.

21           It is further ORDERED, ADJUDGED, and DECREED that this action is dismissed.

22           It is further ORDERED, ADJUDGED, and DECREED that Plaintiff takes nothing and

23   Defendants shall have their costs of suit.

24           IT IS SO ORDERED.

25   DATED: September 30, 2019                                 _________________________________
                                                                           Percy Anderson
26                                                                UNITED STATES DISTRICT JUDGE
27
28
